DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Species A12, B1, and C2, drawn to claims 1-20 in the reply filed on 5/3/21 is acknowledged.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-4 and 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wahl et al. (US 2014/0364248) in view of Tseng (US 7,182,698).
Claim 1: Wahl et al. provides a method comprising: forming a face portion (310, Fig. 3A) of a golf club head (300); forming a body portion (309) of the golf club head, the body portion having a toe portion (304), a hosel portion (302), a top portion (306) , a sole portion (308), a front portion (330), a back portion (328) with a back wall portion (336), and an interior cavity (332) between the toe portion, the hosel portion, the sole portion, and the front portion; filling a first cavity portion of the interior cavity with a first filler material (320, paragraph [0086;0088-0089]); attaching the face portion (310) to the front portion of the body portion to enclose the interior cavity (Fig. 3B); and injecting a 
	However, Tseng teaches a first cavity portion (12) is filled with a first filler material (30) before the face portion (20) is attached to the body portion (Fig. 1; Col. 3 lines 26-40).
	Therefore, it would have been obvious to modify the method provided by Wahl et al. to fill the first cavity portion with the first filler material before the face portion is attached as taught by Tseng in order to prevent irregular consistency within the first filler portion. 
Further, it would have been obvious to modify the method provided by Wahl et al. to fill the first cavity portion with the first filler material before the face portion is attached as taught by Tseng because it is prima facie obvious to combine prior art elements by known methods to achieve predictable results (MPEP 2143 (A)).
Claim 2: Wahl et al. provides filling the first cavity portion of the interior cavity with the first filler material (320) comprises coupling the first filler material to the back wall portion (336) of the body portion (Fig. 3B, paragraph [0086]).
Claim 3: Wahl et al. provides the first filler material (320) comprises at least one different material property than the second filler material (paragraph [0088-0089]).
Claim 4: Wahl et al. provides attaching the face portion (310) to the front portion comprises welding the face portion to the front portion (paragraph [0070-0071]).


Claim 7: Wahl et al. provides forming the body portion comprises forming a port  (338) in the body portion, and wherein injecting the second filler material (324) into the second cavity portion of the interior cavity comprises injecting the second filler material through the port (paragraphs [0087-0090]).
Allowable Subject Matter
Claims 8-20 are allowed.
Claims 5-6 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Amanda J Kreiling whose telephone number is (571)272-6091.  The examiner can normally be reached on M-F 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Bryant can be reached on 5712724526.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Amanda Kreiling/Examiner, Art Unit 3726                                                                                                                                                                                                        5/5/21

/JASON L VAUGHAN/Primary Examiner, Art Unit 3726